IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JOHNNY KELLY,                          NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-4081

FOREST RIVER, INC.,

      Appellee.

___________________________/

Opinion filed January 19, 2017.

An appeal from an order of the Circuit Court for Alachua County.
Monica J. Brasington, Judge.

Michele F. Martin of Pastore & Dailey LLC, Gainesville, for Appellant.

Gregory A. Anderson and Henry P. Romeu of AndersonGlenn LLP, Ponte Vedra
Beach, for Appellee.




PER CURIAM.

      The Court has determined that the order on appeal is not “one that disposes of a

separate and distinct cause of action that is not interdependent with other pleaded

claims.” Fla. R. App. P. 9.110(k). Therefore, the order does not constitute a partial
final judgment subject to immediate review pursuant to Florida Rule of Appellate

Procedure 9.110(k). Accordingly, appellee’s motion to dismiss is granted, and the

appeal is dismissed as premature.

WETHERELL, JAY, and WINSOR, JJ., CONCUR.




                                       2